DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-20 are allowed.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Wade G. Kirshy on (Reg#73,624).

The application has been amended as follows: 

Claim 1 (Currently amended):  A method comprising: 
receiving, by a computer system via a first application, a request to change one or more data nodes within a first hierarchical data system associated with the first application; 

(a) determining, by the computer system, one or more affected hierarchical data systems, based on at least one shared data mapping between the first hierarchical data system and each of the affected hierarchical data systems; 
(b) for each of the affected hierarchical data systems, retrieving, by the computer system, a plurality of data administrator users for the affected hierarchical data system based on roles of the plurality of data administrator users; and 
(c) retrieving, by the computer system, a set of pool generation rules; 
generating, by the computing system, a plurality of contextual pools for the request to change the data nodes, wherein the contextual pools are generated using [[the]] the set of pool generation rules, wherein each of the plurality of contextual pools includes at least one data administrator user from each of the affected hierarchical data systems, and wherein the plurality of contextual pools includes an enrichment pool responsible for: 
determining additional information not provided with the request to change the one or more data nodes; 
determining incorrect information received with the request to change the one or more data nodes; Page 2 of 13Appl. No. 15/648,157Attorney Docket No.: 088325-1032477 Amdt. dated February 5, 2021 Response to Final Office Action of December 3, 2020 
for each contextual pool of the plurality of contextual pools, generating and transmitting, by the computer system, an automated approval request notification based on the contextual pool, to each of the data administrator users within the contextual pool; and 
receiving, by the computer system, approvals to the request to change the one or more data nodes within the first hierarchical data system, from each of the data administrator users within each of the plurality of contextual pools.

Claim 6 (Currently amended):  The method of claim 1, wherein a first contextual pool including a first plurality of data administrator users corresponds to an approval pool for the requested data change, wherein a second contextual pool including a second plurality of data administrator users corresponds to a reviewing pool for the requested data change, wherein a third contextual pool including a third plurality of data administrator users corresponds to the enrichment pool for the requested data change, and the method further comprising: 
in response to receiving the approval from each of the data administrator users for each of the approval pool, the reviewing pool, and the enrichment pool, committing the requested change to the data nodes within the first hierarchical data system.


Claim 9 (Currently amended):  A system comprising: a processing unit comprising one or more processors; and 
memory coupled with and readable by the processing unit and storing therein a set of instructions which, when executed by the processing unit, causes the system to: 
receive, by a computer system via a first application, a request to change one or more data nodes within a first hierarchical data system associated with the first application; in response to receiving the request to change the data nodes within the first hierarchical data system:
(a) determine, by the computer system, one or more affected hierarchical data systems, based on at least one shared data mapping between the first hierarchical data system and each of the affected hierarchical data systems; 
(b) for each of the affected hierarchical data systems, retrieve, by the computer system, a plurality of data administrator users for the affected hierarchical data system based on roles of the plurality of data administrator users; and 
(c) retrieve, by the computer system, a set of pool generation rules; 
generate, by the computing system, a plurality of contextual pools for the request to change the data nodes, wherein the contextual pools are generated using [[the]] the set of pool generation rules, wherein each of the plurality of contextual pools includes at least one data administrator user from each of the affected hierarchical data systems, and wherein the plurality of contextual pools includes an enrichment pool responsible for: 
determine additional information not provided with the request to change the one or more data nodes; 
determine incorrect information received with the request to change the one or more data nodes; 
for each contextual pool of the plurality of contextual pools, generate and transmit, by the computer system, an automated approval request notification based on the contextual pool, to each of the data administrator users within the contextual pool; and Page 5 of 13Appl. No. 15/648,157Attorney Docket No.: 088325-1032477 Amdt. dated February 5, 2021 Response to Final Office Action of December 3, 2020 
receive, by the computer system, approvals to the request to change the one or more data nodes within the first hierarchical data system, from each of the data administrator users within each of the plurality of contextual pools.

Claim 14 (Currently amended): The system of claim 9, wherein a first contextual pool including a first plurality of data administrator users corresponds to an approval pool for the requested data change, wherein a second contextual pool including a second plurality of data administrator users corresponds to a reviewing pool for the requested data change, wherein a third contextual pool including a third plurality of data administrator users corresponds to the enrichment pool for the requested data change, and wherein the memory storing therein additional instructions which, when executed by the processing unit, cause the system to: 
in response to receiving the approval from each of the data administrator users for each of the approval pool, the reviewing pool, and the enrichment pool, commit the requested change to the data nodes within the first hierarchical data system.

Claim 17 (Currently amended): A computer-program product tangibly embodied in a non- transitory machine-readable storage medium, including instructions configured to cause one or more data processors to perform actions comprising: 
receiving, by a computer system via a first application, a request to change one or more data nodes within a first hierarchical data system associated with the first application; Page 7 of 13Appl. No. 15/648,157Attorney Docket No.: 088325-1032477 Amdt. dated February 5, 2021 Response to Final Office Action of December 3, 2020 
in response to receiving the request to change the data nodes within the first hierarchical data system:
(a) determining, by the computer system, one or more affected hierarchical data systems, based on at least one shared data mapping between the first hierarchical data system and each of the affected hierarchical data systems; 
(b) for each of the affected hierarchical data systems, retrieving, by the computer system, a plurality of data administrator users for the affected hierarchical data system based on roles of the plurality of data administrator users; and 
(c) retrieving, by the computer system, a set of pool generation rules; 
generating, by the computing system, a plurality of contextual pools for the request to change the data nodes, wherein the contextual pools are generated using [[the]] the set of pool generation rules, wherein each of the plurality of contextual pools includes at least one data administrator user from each of the affected hierarchical data systems, and wherein the plurality of contextual pools includes an enrichment pool responsible for: 
determining additional information not provided with the request to change the one or more data nodes; 
determining incorrect information received with the request to change the one or more data nodes; 
for each contextual pool of the plurality of contextual pools, generating and transmitting, by the computer system, an automated approval request notification based on the contextual pool, to each of the data administrator users within the contextual pool; and 
receiving, by the computer system, approvals to the request to change the one or more data nodes within the first hierarchical data system, from each of the data administrator users within each of the plurality of contextual pools.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior arts of records do not teach “(c) retrieving, by the computer system, a set of pool generation rules; generating, by the computing system, a plurality of contextual pools for the request to change the data nodes, wherein the contextual pools are generated using the set of pool generation rules, wherein each of the plurality of contextual pools includes at least one data administrator user from each of the affected hierarchical data systems, and wherein the plurality of contextual pools includes an enrichment pool responsible for: determining additional information not provided with the request to change the one or more data nodes; determining incorrect information received with the request to change the one or more data nodes; Page 2 of 13Appl. No. 15/648,157Attorney Docket No.: 088325-1032477 Amdt. dated February 5, 2021Response to Final Office Action of December 3, 2020for each contextual pool of the plurality of contextual pools, generating and transmitting, by the computer system, an automated approval request notification based on the contextual pool, to each of the data administrator users within the contextual pool; and receiving, by the computer system, approvals to the request to change the one or more data nodes within the first hierarchical data system, from each of the data administrator users within each of the plurality of contextual pools” as recited in the independent claims 1, 9, 17.  The dependent claims depend upon the independent claims and they are likewise rejected.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FATIMA P MINA/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159